Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 1, 120 is used twice and depicts different structure; 302 is used in Fig. 3 and Fig. 4 but represents different structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: curing the drawing objections above may result in amendments to the specification; 222 does not represent in the drawings what it purports to represent in the specification; 507 is not depicted in the drawings.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because of use of the word “type.” See MPEP 2173.05(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4349064 to Booth.

Regarding claim 1, Booth discloses a sling pump for inflating a tire, the sling pump comprising: a cylinder 14; a piston 16 mounted internal to the cylinder; an air intake 28 designed to receive air from the environment around the sling pump; an air exhaust 19 to exhaust compressed air in the cylinder into the tire (as evident from Fig. 1); and a spring 26, wherein the piston is configured to move a pumping position when centrifugal force acting on the piston is greater than the force of the spring and to a 
Regarding claim 2, Booth discloses the sling pump of claim 1, wherein the cylinder is mounted externally to a wheel onto which the tire is mounted (as evident from Fig. 1, in the sense of radially externally relative to the rim).
Regarding claim 3, Booth discloses the sling pump of claim 1, wherein the cylinder is mounted internally to a wheel onto which the tire is mounted (as evident from Fig. 1, in the sense of axially internally with respect to the rim / rim flanges).
Regarding claim 7, Booth discloses the sling pump of claim 1, wherein the cylinder is mounted to a rim of a wheel onto which the tire is mounted (as evident from Fig. 1).
Regarding claim 8, Booth discloses the sling pump of claim 1, wherein the cylinder is mounted proximate to a hub (as evident from Fig. 1, in the sense that proximate is a relative term and the cylinder is proximate to a hub as opposed to being mounted on the vehicle).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010141638 to Lorenzen et al. (“Lorenzen”).
Regarding claim 1, Lorenzen (e.g. Fig. 32, 33) discloses a sling pump for inflating a tire, the sling pump comprising: a cylinder 1603; a piston 1704 mounted internal to the cylinder; an air intake 1707 (see 10 and [0062] from Fig 1 for correspondence) designed to receive air from the environment around the sling pump (i.e. as evident from Fig. 2, wherein the environment corresponds with 22); an air exhaust 24b to exhaust compressed air in the cylinder into the tire (as evident from Fig. 2, col. 6, lines 29-31); and a spring 1709, wherein the piston is configured to move a pumping position when centrifugal force acting on the piston is greater than the force of the spring and to a charged position 
Regarding claim 6, Lorenzen discloses the sling pump of claim 1, wherein the air exhaust comprises a tube  1606 to allow the air compressed by the piston into the tire (as evident from Fig. 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen.
Regarding claim 4, Lorenzen discloses the sling pump of claim 1, wherein the cylinder is mounted partially internally and partially externally to a wheel onto which the tire is mounted (e.g. see Fig. 8). It would have been obvious to one of ordinary skill in the art to place the pump as such (relative to that of Fig. 32/33) with the motivation of reducing the need for additional components such as hoses and to maximize the effect of centrifugal forces.
Regarding claim 5, as best understood, Lorenzen (Fig. 32/33) discloses the sling pump of claim 1, wherein the air inlet comprises a Schrader-type valve (see [0066], lines 4-6 noting that flow control device 1707 may be a shrader valve). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a manual fill option to the pump device in the event of contaminated ambient air conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617